On Application por Rehearing.
Miller, J.
The application for the rehearing brings to our notice that some of the defendants against whom judgment was rendered by the court below did not appeal, and our judgment reversed that of the lower court as to all the defendants. We had, prior to the application, corrected the error in part, and we now make a further correction. It is therefore ordered that our previous decree, as well as the amendmentthereof, be set aside, and now proceeding to render such judgment as should have been given on this appeal. It is ordered, adjudged and decreed that the judgment of the lower court be avoided and reversed, in so far as it condemns Charles J. Babst, Theodore Brumer, Peter Blaise, E. F. Hoppe and Joseph D. Taylor, defendants, to pay plaintiff’s debt, and in so far as said judgment maintains the attachments against said C. J. Babst, Peter Blaise and Theodore Brumer; that as to said defendants the plaintiff’s suit be dismissed and said attachments be dissolved; that the costs of this appeal and those of the lower court incurred in prosecuting the suit against all said defendants be paid by plaintiffs, and in so far as the judgment of the lower court condemns the New Orleans Brewing Association and Emile Muller to pay plaintiff’s debt, interest and costs, said judgment is affirmed, and it is further ordered that the application for the rehearing, with this modification, be refused.
Breaux, J., dissents.